DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 14, in the reply filed on 22 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities: 
“end second period” in line 3 of claim 4 should read “end the second period”
“the high” in line 5 of claim 7 should read “the high threshold”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
The terms "low threshold" and “high threshold” in claim 1 are relative terms which render the claim indefinite. The terms "low threshold" and “high threshold” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification on what is a “low threshold” and what is a “high threshold” is requested. Furthermore, it was found in [0113] of the PGPUB that “low threshold” is a threshold with which the state is less likely to be determined as sleeping and “high threshold” is a threshold with which the state is less likely to be determined as sleeping. [0039] of the PGPUB mentions that the detector can be an accelerometer. If the high threshold were to be 10 m/s2 and the low threshold were to be 2 m/s2, it is unclear how an acceleration of 9 m/s2 would indicate that a user is more likely to be sleeping. It is also unclear if it is determined that the user is sleeping if the amount of activity is below the thresholds. However, if this were so, it is still unclear how an acceleration of 8 m/s2 would indicate a likelihood of sleeping. Clarification is requested. For examination purposes, it is interpreted that the amount of activity in the amount of activity in the first period is compared to the high threshold and the amount of activity in the second period is compared to the low threshold.
Claim 2 recites the limitation “physically presence” in line 2. It is unclear what a “physically presence” is. It is unclear if the limitation should be “a physical presence.” Clarification is requested.
The term "positive detection" in claim 2 is a relative term which renders the claim indefinite. The term "positive detection" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what a “positive detection” is. For examination purposes, “positive detection” is interpreted as “detection.”
Claim 3 recites that the first period ends and the second period begins when it has not been determined that the user has fallen asleep. However, claim 2 recites that the controller ends the first period and beings the second period when it has been determined that the user is sleeping. It is unclear what the controller is doing. Claim 3 also mentions that the first period has ended and the second period begins. However, claim 3 also mentions that during the first period, it has been determined that the user is awake. If the first period has already ended, it is unclear how the controller determines that the user is awake during the first period. Furthermore, it is unclear what is “continu[ing] for a determination time period.” It is unclear if the user is awake for the determination time period. Clarification is requested.
The term "substantially" in claim 6 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered to be “substantially 0.” Examiner suggests amending the claim to remove the term “substantially” or to define what range of the calculated amount of activity is “substantially 0.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 14 are rejected under 35 U.S.C. 101 because the claimed inventions are direct to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea. A streamlined analysis of claims 1 and 14 follows.

The claims are then analyzed to determine whether it is directed to any judicial exception. The steps of calculating an amount of activity of the user from the biological signal, determining whether the user is sleeping during a first period by comparing the amount of activity with a low threshold, and determining whether the user is sleeping during a second period after the first period by comparing the amount of activity with a high threshold set forth a judicial exception. These steps could be performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claims are drawn to a mental process, which is an abstract idea.
The claims as a whole are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. The claims fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. There is also no specificity to the steps recited in the claim nor is there an output. Although the steps mention determining the user is sleeping, it is unclear how this is tied to a practical application, as it is unclear what could be done once it has been determined the user is sleeping. The determination of whether the user is sleeping or not does not provide an improvement to the technological field and does not effect a particular treatment or effect a particular change, nor do the claims use a particular machine to perform the abstract idea.
The claims are a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Using a detector to detect the biological signal of the user is presolutional activity, e.g., mere data gathering step necessary to perform the abstract idea. Furthermore, obtaining data (detecting a biological signal) 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2-7 merely recite additional steps without mentioning a specific, non-generic machine, structure, or element that would perform these steps. Furthermore, the claims do not tie any of the steps into a practical application nor is there an output. Claim 8 merely defines the high threshold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. ‘238 (US Pub No. 2015/0164238).
Regarding claim 1, Benson et al. ‘238 teaches an evaluating apparatus (Abstract, [0029]) comprising: a detector configured to detect a biological signal of a user (Fig. 1 force sensors 120a-120h and [0063]; The force sensors may be acccelerometers.); and a controller configured to: calculate an amount of activity of the user from the biological signal ([0029], [0183]), determine whether the user is sleeping during a first period by comparing the amount of activity with a high threshold ([0186], [0188]), and determine whether the user is sleeping during a second period after the first period by comparing the amount activity with a low threshold, the low threshold being lower than the high threshold ([0190]; “The processor may determine that the occupant was in the REM state during the epoch if the measure of movements of the occupant during the epoch exceeds a third predetermined threshold and is less than the second predetermined threshold associated with the NREM stage 1 state.”).
Regarding claim 2, Benson et al. ‘238 teaches a further detector configured to detect physically presence of the user in a bed or to detect that the user is in a recumbent position ([0205], Fig. 4 step 402 and [0168] and Fig. 10 step 1006 and [0338]; When a user lays on the mattress, the force sensors 
Regarding claim 3, Benson et al. ‘238 teaches wherein the controller is further configured to end the first period and begin the second period when, during the first period it was not been determined that the user has fallen asleep (Fig. 5 step 504 and [0186], [0188]) continues for a determination time period ([Fig. 5 step 508 and [0203]).
Regarding claim 7, Benson et al. ‘238 teaches wherein after the first period, in a case where a time period during which it has not been determined that the subject has fallen asleep continues for a determination time period, the controller determines whether the user is sleeping by comparing the amount of activity with a middle threshold which is greater than the low threshold and which is smaller than the high threshold ([0189]; “The processor may determine that the occupant was in the NREM stage 1 state during the epoch if the measure of movements of the occupant during the epoch exceeds a second predetermined threshold and is less than the first predetermined threshold (high threshold) associated with the waking state. The second predetermined threshold is relatively lower than the first predetermined threshold but is relatively higher than the thresholds associated with the REM, NREM stage 2, and NREM stage 3 states (low threshold).”).
Regarding claim 14, Benson et al. ‘238 teaches a non-transitory computer readable medium having stored thereon a program for causing a microprocessor to execute at least the following (Abstract, [0029]): acquiring a biological signal of a user (Fig. 1 force sensors 120a-120h and [0063]; The force sensors may be acccelerometers.); calculating an amount of activity of the use from the biological signal ([0029], [0183]), determining whether the user is sleeping during a first period by comparing the amount of activity with a high threshold ([0186], [0188]), and determining whether the user is sleeping low threshold, the low threshold being lower than the high threshold ([0190]; “The processor may determine that the occupant was in the REM state during the epoch if the measure of movements of the occupant during the epoch exceeds a third predetermined threshold and is less than the second predetermined threshold associated with the NREM stage 1 state.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. ‘238 in view of Hiei et al. ‘118 (US Pub No. 2010/0030118).
Regarding claims 4 and 5, Benson et al. ‘238 teaches all of the elements of the current invention as mentioned above except for wherein: the controller is further configured to determine, during the second period, whether the user is awake for a duration, and to end the second period upon a determination that the user has been awake for the duration; and wherein the controller restarts the first period upon ending the second period and again determines whether the user is sleeping by comparing the amount of activity with the high threshold.
Hiei et al. ‘118 teaches determining whether an input body movement signal continuously remains below a determination threshold for a predetermined time or longer (step S6). In step S8, it is determined that a user is awake if the input body movement signal is above the determination threshold, and the operation goes back to START of the flow chart (return) (Fig. 4 and [0058]). Step S2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 to include determining, during the second period, whether the user is awake for a duration, and ending the second period upon a determination that the user has been awake for the duration; and restarting the first period upon ending the second period and again determines whether the user is sleeping by comparing the amount of activity with the high threshold as Hiei et al. ‘118 teaches. Doing so would aid in continuously measuring whether a subject is sleeping or is awake.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. ‘238 in view of Hiei et al. ‘118 further in view of Tran ‘787 (US Pub No. 2014/0266787).
Regarding claim 6, Benson et al. ‘238 teaches all of the elements of the current invention as mentioned above except for wherein the controller determines that the user has fallen asleep when the calculated amount of activity is continuously substantially 0 for a third time period.
Hiei et al. ‘118 teaches determining whether or not a subject's sleep lasts for not shorter than a specified time longer than a predetermined time (step S9). When it is determined that the subject is continuously sleeping for the specified time or longer (YES is selected), the subject is determined as being in the hypnagogic state, and a hypnagogic state flag is set ON (step S10) (Fig. 4 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 to include determining that the user is asleep for a third time period as Hiei et al. ‘118 teaches. Doing so would aid the controller determining whether the subject is awake or asleep and to determine what state of sleep the subject is in (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 in view of Hiei et al. ‘118 to include determining that the user has fallen asleep when the calculated amount of activity is continuously substantially 0 for a third time period as Tran ‘878 teaches that it could be determined that a user is sleeping based off of little to no movement.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. ‘238 in view of Suzuki et al. ‘314 (US Pub No. 2005/0234314).
Regarding claim 8, Benson et al. ‘238 teaches all of the elements of the current invention as mentioned above except for wherein the high threshold is set in accordance with a determination condition.
Suzuki et al. ‘314 teaches that a sleep state determining unit can change a first to a sixth determination thresholds in consideration of the influence of a circadian rhythm of a subject according to time. A fluctuation in the autonomic nervous system is influenced by a change in the sleep state and by the circadian rhythm of a living body ([0053]). The circadian rhythm of the subject is interpreted as a determination condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high threshold of Benson et al. ‘238 to include being set in accordance with a determination condition as Suzuki et al. ‘314 teaches that this will aid in lessening the influence by circadian rhythm and improve sleep state determination accuracy ([0053]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kushida et al. (“Comparison of actigraphic, polysomnographic, and subjective assessment of sleep parameters in sleep-disordered patients” – 2001) teaches that low thresholds are more specific (better able to detect wakefulness) while high-threshold algorithms are more sensitive (better able to detect sleep).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791